UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6565


TOMMY RAY ROBINSON,

                    Plaintiff - Appellant,

             v.

NURSE KIMBERLY MARTIN; WEXFORD HEALTH SOURCES, INC.;
COLLEGIAL MEDICAL GROUP,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:17-cv-00535-DKC)


Submitted: November 13, 2018                                Decided: December 11, 2018


Before NIEMEYER, DIAZ, and QUATTLEBAUM, Circuit Judges.


Remanded by unpublished per curiam opinion.


Tommy Ray Robinson, Appellant Pro Se. Douglas Conrad Meister, Gina Marie Smith,
MEYERS, RODBELL & ROSENBAUM, PA, Riverdale Park, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tommy Ray Robinson appeals from the district court’s order granting summary

judgment to Defendants in Robinson’s 42 U.S.C. § 1983 (2012) suit. Parties to a civil

action are accorded 30 days after the entry of the district court’s final judgment or order

to note an appeal. Fed. R. App. P. 4(a)(1)(A). “[T]he timely filing of a notice of appeal

in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214

(2007). The district court entered its final judgment on the docket on February 2, 2018.

Robinson filed his notice of appeal, at the earliest, on approximately April 25, 2018, after

the 30-day appeal period expired.

       However, Robinson’s notice of appeal referenced earlier attempts to appeal that

are not reflected on the docket sheet. Accordingly, we remand the case for the limited

purpose of allowing the district court to determine whether Robinson timely filed a notice

of appeal. The record, as supplemented, will then be returned to this court for further

consideration.

                                                                              REMANDED




                                             2